

117 S451 IS: Composite Standards Act of 2021
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 451IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mrs. Capito (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology, to help facilitate the adoption of composite technology in infrastructure in the United States, and for other purposes.1.Short titleThis Act may be cited as the Composite Standards Act of 2021.2.Facilitating the adoption of composite technology in infrastructure(a)ResearchSubject to the availability of appropriations, the Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology, shall implement the recommendations contained in the December 2017 report entitled Road Mapping Workshop Report on Overcoming Barriers to Adoption of Composites in Sustainable Infrastructure, as appropriate, to help facilitate the adoption of composite technology in infrastructure in the United States. In implementing such recommendations, the Secretary, acting through the Director shall, with respect to the use of composite technology in infrastructure—(1)not later than 1 year after the date of the enactment of this Act, develop a design for a data clearinghouse to identify, gather, validate, and disseminate existing design criteria, tools, evaluation methods and services, guidelines, and standards in a timely manner;(2)not later than 18 months after the date of the enactment of this Act, establish the data clearinghouse described in paragraph (1);(3)when it would not duplicate or displace building product-specific private sector developed methods and resources, develop methods and resources for testing and evaluating safe and appropriate uses of composite materials for infrastructure, including—(A)conditioning protocols, procedures and models;(B)screening and acceptance tools; and(C)minimum allowable design data sets that can be converted into design tools; and (4)work with other Federal agencies, as appropriate, to identify environmental impacts and recyclability of composite materials.(b)Standards coordinationThe Secretary, acting through the Director, shall assure that the appropriate Institute staff consult regularly with standards developers, evaluation and accreditation bodies, members of the composites industry, institutions of higher education, and other stakeholders in order to facilitate the adoption of standards for use of composite materials in infrastructure that are based on the research and testing results and other information developed by the Institute.(c)Pilot program(1)In generalSubject to the availability of appropriations, commencing not later than 1 year after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall, in consultation with the Industry-University Cooperative Research Centers Program of the National Science Foundation, conduct a pilot program to assess the feasibility and advisability of adopting composite technology in sustainable infrastructure.(2)DurationThe Director shall carry out the pilot program during the 4-year period beginning on the date of the commencement of the pilot program.(3)Reports(A)Preliminary reportNot later than the date that is 2 years after the date of the commencement of the pilot program, the Director shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the preliminary findings of the Director with respect to the pilot program.(B)Final reportNot later than the date that is 90 days after the date of the completion of the pilot program, the Director shall submit to the committees referred to in subparagraph (A) a report on the findings of the Director with respect to the pilot program.